DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applicaiotn No. 15/860,865 and 15/969,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-22 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 and 21-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 sets forth that “a first path…along which the first optical signal travels is substantially different from a second path..which the second optical signal travels”.  the same path”, which is directed to the embodiment set forth in paragraph [0050].  Claim 10 therefore combines the embodiments set forth in paragraphs [0050] and [0052].  The specification does not provide support for such a combination of embodiments and therefore the claim fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the second wavelength of the third optical signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US Pub No. 2018/0353134) in view of Loseu et al. (US Pub No. 2014/0213863) and Akl et al. (US Pub No. 2015/0208950)
With regards to claim 1, Walter et al. disclose an electronic fitness device comprising:
a housing (102, 202) including a bottom wall (110, 210, 12) positioned over the skin of a user (paragraphs [0126], [0153],[0155], [0163]-[0165]; [0173]-[0175]; Figures 4, 6-8);
	a first optical transmitter (14) positioned along the bottom wall, the first optical transmitter configured to transmit a first optical signal (30) and a second optical signal (40), the first optical signal having a first wavelength (paragraphs [0155], [0161]-[0162], referring to the optical emitter (14) being configured to generate at least two 
	an optical receiver (18, 24) positioned along the bottom wall (12), the optical receiver configured to receive the first (30) and second (40) optical signals modulated by the skin of the user and generate first and second photoplethysmogram (PPG signals) resulting from the received first and the second optical signals, respectively (paragraphs [0126], [0155], [0159]-[0161], referring to using one detector by alternately powering the emitters associated with each pathway; Figures 4-8); and
	a processing element (“circuit”/“processor”; note that the “processing element” has been interpreted as corresponding to processors, microprocessors, DSPs, ASICS, etc., and equivalents thereof, as set forth in paragraph [0082] of the corresponding instant PG-Pub 2018/0317786) in electronic communication with the first optical transmitter and the optical receiver, the processing element configured to (paragraphs [0009], [0139], [0157]; [0168]-[0169]):
		control the first optical transmitter to transmit the first optical signal during a first period of time and the second optical signal during a second period of time (paragraphs [0160], [0162], [0168]-[0169], referring to alternating powering the emitters and generating electromagnetic energy at separate time periods),
		receive the first and second PPG signals from the optical receiver (paragraphs [0209]-[0216], Figures 17-18, referring to collecting the signals from biometric pathway and the motion pathway), 
		perform a noise removal process comprising of determining a signal filter parameter (paragraphs [0209]-[0216]; Figures 17-18, referring to using the motion 
		generate a first cardiac component (i.e. “biometric signal”) from the first PPG signal based on the signal filter parameter (paragraphs [0209]-[0216]; Figures 17-18); and
		determining blood-related physiological information (i.e. heart rate, etc.) based on the first cardiac component (paragraphs [0214], [0216]; Figures 17-18).
	However, though Walter et al. do disclose that the first and the second optical signals are used for motion artifact compensation (Abstract, referring to generating a motion reference signal which is used to remove motion artifacts from the biometric PPG signal), Walter et al. do not specifically disclose that the first and the second optical signals travel along the same path.
However, Walter et al. do not specifically disclose that the noise removal process specifically comprises of comparing the first and second PPG signals, identifying a common component present in the first and the second PPG signals based on the comparison, and determining the signal filter parameter based on the common component.
	Further, Walter et al. do not specifically disclose generating a second cardiac component from the second PPG signal based on the signal filter parameter and that determining the blood-related physiological information is based on the first and second cardiac component.
	Loseu et al. disclose methods for heart rate measurement based on pulse oximetry, wherein a method for noise cancellation is based on the idea of using a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the noise removal process of Walter et al. with a noise removal process comprising of comparing the first and second 
	Further, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first and the second optical signals of Walter et al., travel along the same path, as taught by Loseu et al., as Walter et al. requires transmitting a first and second optical signal to obtain information/signals that can be used for artifact compensation and Loseau teaches a known alternative technique to obtain such information/signals by having the first and the second optical signals travel along the same path.  That is, using the known technique to transmit first and second optical signals, to obtain artifact compensation information/signals, as required by Walter et al., by having the first and the second optical signals travel along the same path, as taught by Loseau et al., would have been obvious to one of ordinary skill in the art.  
	However, the above combined references do not specifically disclose generating a second cardiac component from the second PPG signal based on the signal filter parameter and that determining the blood-related physiological information is based on the first and second cardiac component.
	Akl et al. discloses an oxygen consumption monitoring system comprising of one or more light sources and one or more photodetectors, wherein the one or more light 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the processing of the above combined references to comprise of generating a first cardiac component from the first PPG signal based on the signal filter parameter, generating a second cardiac component from the second PPG signal based on the signal filter parameter and that 
	With regards to claim 2, Akl et al. disclose that their device further comprises at least a first signal filter and a second signal filter, and wherein the processing element generates the first cardiac component by filtering the first PPG signal with the first signal filter using the signal filer parameter and generates the second cardiac component by filtering the second PPG signal with the second signal filter using the signal filter parameter (paragraphs [0053], [0060], note that each PPG signal undergoes the processing/filtering, and thus a respective signal filter (i.e. “first signal filter”, “second signal filter”) will be applied to each PPG signal; Figure 2).
With regards to claim 3, Akl et al. disclose that their device further comprises a second optical transmitter positioned along the bottom wall, the second optical transmitter configured to transmit a third optical signal having a second wavelength, wherein the processing element is further configured to control the second optical transmitter to transmit the third optical signal during a third period of time, receive the third PPG signal from the optical receiver, and filter the third PPG signal with a third signal filter to generate a third cardiac component using the signal filter parameter (paragraphs [0039], [0052], [0060], note that at least three wavelengths can be used, each associated with a light source, and therefore there exists a second optical transmitter to transmit a third optical signal having a wavelength (i.e. “second 
	With regards to claim 4, Loseu et al. disclose that their device is further configured to utilize the signal filter parameter to generate a transfer function that is applied to each of at least a first signal filter and a second signal filter (paragraphs [0048]-[0050]; Figure 9, note that any filter, such as the adaptive filter of Loseu et al., applies a transfer function to its input signals).  Akl et al. further disclose that the processing element generates the first cardiac component by filtering the first PPG signal with the first signal filter and generates the second cardiac component by filtering the second PPG signal with the second signal filter(paragraphs [0053], [0060], note that each PPG signal undergoes the processing/filtering, and thus a respective signal filter (i.e. “first signal filter”, “second signal filter”) will be applied to each PPG signal; Figure 2).
	With regards to claim 5, Walter et al. disclose that the signal filter parameter is a spectral parameter of the common component, and wherein the processing element generates the first cardiac component by filtering the first PPG signal with the first signal filter using the spectral parameter, and generates the second cardiac component by filtering the second PPG signal with the second signal filter using the spectral parameter (paragraphs [0157], [0204]-[0205], [0212]-[0213], referring to processing of signal comprising of spectral subtraction, etc.).
	With regards to claim 6, Loseu et al. disclose that the signal filter parameter is a common waveform associated with the common component and the processing element generates the first cardiac component by comparing the first PPG signal with 
With regards to claim 7, the above combination disclose that the device further comprises a second optical transmitter positioned along the bottom wall, the second optical transmitter is configured to transmit a third optical signal having a second wavelength, wherein the processing element is further configured to control the second optical transmitter to transmit the third optical signal during a third period of time, receive the third PPG signal from the optical receiver (see Akl et al., paragraphs [0039], [0052], [0060], note that at least three wavelengths can be used, each associated with a light source, and therefore there exists a second optical transmitter to transmit a third optical signal having a wavelength (i.e. “second wavelength”), which will undergo the same processing as the other siganls (i.e. filtering, etc.; Figure 2); compare the third PPG signal with the common waveform to generate a third cardiac component (see Loseu et al., paragraphs [0048]-[0050]; Figure 9).  Though the above combined signals do not specifically disclose that the signal-to-noise ratio of the third PPG signal is lower than the signal-to-noise ratio of the first PPG signal, the signal-to-noise ratio of the PPG signals would be dependent on the wavelength of the respective signals.  Therefore, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to adopt different wavelengths for the third PPG signal, including a wavelength which would result in the signal-to-noise ratio of the third PPG signal to be lower than the signal-to-noise ratio of the first PPG signal, in order to determine the optimal third PPG signal to provide desired diagnostic information.  

With regards to claim 22, Walter et al. disclose that the second optical signal has a third wavelength, the third wavelength being different than the first wavelength of the first optical signal and the second wavelength of the third optical signal (paragraph [0023], referring to emitting light in multiple different wavelengths and therefore the second optical signal can have a “third wavelength” that is different than the first wavelength of the first optical signal and other wavelengths of other optical signals (i.e. a third optical signal).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. in view of Loseu et al. and Akl et al. as applied to claim 1 above, and further in view of Diab et al. (US Patent No. 5,632,272).
With regards to claim 8, as discussed above, the above combined references meet the limitations of claim 1.  Akl et al. further disclose filtering the first PPG signal with a first signal filter to generate the first cardiac component and filtering the second PPG signal with a second signal filter to generate the second cardiac component (paragraphs [0053], [0060], note that each PPG signal undergoes the processing/filtering, and thus a respective signal filter (i.e. “first signal filter”, “second signal filter”) will be applied to each PPG signal; Figure 2).
However, the above combined references do not specifically disclose that the processing element is further configured to determine values of a plurality fo filter 
	Diab et al. disclose a physiological monitoring system comprising two LED’s which emit light at different wavelengths to produce first and second signals and a detector which registers the attenuation of the two different energy signals after each passes through an absorptive media(Abstract; column 4, lines 4-64).  The two measured signals each have a primary and secondary signal portion which are related by coefficients (column 5, line 25-column 6, line 43).  The coefficients can be determined by minimizing the correlation between the primary and secondary signal portions as defined in a model (column 5, line 25-column 6, line 43, note that the minimization requires periodically updating the filter coefficients in order to determine the coefficients that provide the minimized correlation and, as described in column 5, lines 53-55, a value of coefficient ra is determined which minimizes correlation (i.e. related to a difference) between s1 (i.e. first cardiac component) and n1 (i.e. n1 = r_v*n_2, and thus n1 is associated with the second PPG signal (i.e. n_2)).  The two signals (i.e. red and infrared sample data) can be provided to respective red and infrared buffer/filters (450, 452), which can form Finite Impulse Response (FIR) filter with coefficients for 519 taps (column 40, line 2-column 41, line 24, Figures 16-17; note that the FIR filter, as is known in the art and acknowledged by Applicant (see paragraph [0084] of Applicant’s corresponding specification in PG-Pub 2018/0317786) is a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the filtering process of the above combined references with a filtering process comprising of determining values of a plurality of filter coefficients for each of a plurality of signal filters using the signal filter parameter, each signal filter being a discrete-time, multi-tap time delay line filter with each tap configured using one of the plurality of filter coefficients and periodically updating the filter coefficients based on a feedback signal based on a difference between the first cardiac component and the second PPG signal, as taught by Diab et al., as the substitution of one known filtering process for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.  
With regards to claim 9, Akl et al. disclose that their device further comprises a second optical transmitter positioned along the bottom wall, the second optical transmitter configured to transmit a third optical signal having a second wavelength, wherein the processing element is further configured to control the second optical transmitter to transmit the third optical signal during a third period of time, receive the third PPG signal from the optical receiver, and filter the third PPG signal with a third signal filter to generate a third cardiac component using the signal filter parameter (paragraphs [0039], [0052], [0060], note that at least three wavelengths can be used, each associated with a light source, and therefore there exists a second optical transmitter to transmit a third optical signal having a wavelength (i.e. “second 
	With regards to claim 10, Walter et al. disclose that a first path (30) from the first optical transmitter to the first optical receiver along which the first optical signal travels is substantially different from a second path (40) from the second optical transmitter to the first optical receiver along which the second optical signal travels (see Figures 4-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Loseu, Examiner notes that the rejection now relies on the embodiment as set forth in paragraphs [0045] and [0047], Figure 8, wherein a single LED is used for capturing the reference signal and the PPG signal, thereby providing first and second optical signals (i.e. optical signals corresponding to the reference signal and the PPG signal, respectively) that travel along the same path as they are emitted from the same LED.  Applicant’s arguments with regards to the embodiment of Loseau which uses a secondary LED is therefore moot.  
With regards to Akl, Applicant argues that Akl does not suggest determining physiological information using signals that were filtered using the same signal filter parameter of that the signal filter parameter is based on a common component in two PPG signals and further that Loseau and Akl fail to disclose determining physiological 
However, Examiner respectfully disagrees and notes that Akl discloses that the two PPG signals undergo the same common mode noise rejection, wherein the common mode noise rejection is viewed as corresponding to a signal filter parameter (paragraph [0060], Figure 2).  Further, as is known in the art, common mode noise rejection involves rejecting/filtering the noise common to the two signals and thus would be based on a common component (i.e. common noise) in the two PPG signals.  Therefore, Akl does teach generating two cardiac components (i.e. 2 AC components or 2 DC components) that are both generated by applying the same signal filter parameter (i.e. signal filter parameter associated with the same common mode noise rejection) identified in two PPG signals (see Figure 2).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793